BuaNnoN, Jüdgíe,

(concurring).

I concur in the decision in this case. To avoid misapprehension of my own views, I desire to say that the shipper may require the carrier to ship his property under the imperative requirement of the law of the land, and pay the rate of freight prescribed by that law, and he can not be compelled to sign any bill of lading or contract limiting the value of the property, or the amount of liability in case of loss. If, however, to obtain a lower rate, he choose to enter into a fair contract, limiting the liability, but not wholly exempting the earner from liability for negligence, he is bouud by his contract.